Case 1:19-cV-00657-RC Document 1-1 Filed 03/08/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

E.M. [lnitials used per Order]
[Address redacted per Order]
Wasliington, D.C. [Zip code redacted
per Order] ,

Plaintiff, State Court Case

Civil Action No. l 9-001371
v.

SHADY GROVE REPRODUCTIVE
SCIENCE CENTER, P.C.

2021 K Street, N.W., Suite 701
Washington, D.C. 20037,

Case NO.

 

Defendant.

\/\/\./\/\/\/\./\./\_/VVV\_/VV\_/

 

DECLARATION ()F PHILIP BEATSON
IN SUPPORT OF NOTICE OF REMOVAL

l, Pliilip Beatson, ain over the age of l8 and ain competent to testify as to the following
inatters:

l. l ain the Cliief Operating Offlcer of the Defendant Shady Grove Reproductive
Science Center, P.C. (“SGRSC”), and this declaration is based upon my personal knowledge

2. l have been performing the function of Chief Operating Officer of SGRSC for
four years, and l ain familiar With all of its operations

3. My office is located at 9600 Blackwell Road, Rockville, Maryland, Which is the
corporate headquarters of SGRSC and all of its related entities (tlie “Rockville Headquaiters”).

4. SGRSC is incorporated in the state of l\/Iaryland.

5. SGRSC’s piincipal place of business is in Rocl<ville, l\/laryland.

6. The leadership of SGRSC is located in the Rockville Headquarters.

Case 1:19-cV-00657-RC Document 1-1 Filed 03/08/19 Page 2 of 2

7. The officers and executives of SGRSC direct, control, and coordinate all activities
in furtherance of the corporation’s objectives from the Rockville Headquarters.

8. SGRSC’s core executive, adininistrative, and legal functions are carried out from
the Rockville Headquarters.

9. All billing functions are carried out from the Rockville Headquarters.

l declare under penalty of perjury of the laws of the United States of America that the

foregoing is true and correct. This declaration was executed in Rockville, Maryland.

ga

Philip Bea{son

